DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it is suggested that “, comprising” be changed to –, the electronic security tag comprising--, for clarity. 
In claim 1, it is unclear exactly what particular element(s) “and corresponding to a locked state” is referring to in the context of the claim.  Also, it is unclear what is intended to be locked.
In claim 1, it is unclear the intended functional purpose of a “non-ferromagnetic material” in the context of the claim language. 
In claim 1, it is unclear how the device generally functions as an electronic security tag device in the context of the claimed invention.  
In claim 7, it is unclear the intended functional purpose(s) of the tab member and the tang member in the context of the claims.
In claim 13, it is unclear what constitutes the electrical controller in the context of the claimed invention, and what functional purpose is it intended to serve.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider, US Patent Application Publication 2016/0321894A1.  As in claim 1, an electronic security tag attachable to an item, comprising a tag body member (including 603); a connecting member (including 609) having a pin portion 607 releasably engageable with the tag body member, the pin portion extending along a first axis; and a locking member to lock the connecting member to the tag body member, wherein the locking member includes a clutch mechanism movable along a second axis parallel to the first axis between a first position in contact with the pin portion and corresponding to a locked state and a second position corresponding to an unlocked state (see [0041]), the clutch mechanism inherently including at least one member formed from a non-ferromagnetic material (as conventional).  As in claim 2, the clutch mechanism comprises a plunger member formed substantially from the non-ferromagnetic material, therein the plunger member is configured to movably hold at least three balls of the clutch mechanism, wherein the at least three balls are arranged in a circular manner to receive the pin portion of the connecting member and engage the pin portion in the locked state to resist movement away from the tag body member (see [0041]).  As in claim 5, the clutch mechanism further comprises: a bell-shaped member (see 321) having a closed top end and an inner surface defining an open bottom end configured to receive the plunger member, and a biasing member 335 in contact with the plunger member and having a biasing force that biases the plunger member toward the top end of the bell-shaped member, which corresponds to the locked state.  As in claim 6, a cap (broadly considered as including and/or being in the region of 317 or 337) connected to a plunger body of the plunger member, wherein the cap retains the at least three balls of the clutch mechanism with the plunger member.  As in claim 8, the plunger member inherently comprises at least one contact surface configured to receive a force to move the plunger member from the first position to the second position.  As in claim 9, the plunger member in the second position causes the pin portion to be released from at least three balls to allow removal of the pin portion from the tag body.  As in claim 10, the force is one of: a mechanical force on the plunger member exerted by an external device; a pulling force exerted by a shape metal alloy (SMA) wire coupled to the plunger member; or a motive force exerted by an electric motor.  As in claim 11, the force is normal to the first axis.  As in claim 12, comprising: an unlocking member moveable along a second axis perpendicular to the first axis between a locked position and an unlocked position, wherein the unlocking member is configured to move the clutch mechanism between the first position corresponding to the locked state and the second position corresponding to the unlocked state; and an actuator connected to the unlocking member and configured to move the unlocking member from the locked position to the unlocked position.  As in claim 13, the actuator comprises an electrical controller (see figures 1 and 2).  As in claim 14, the actuator inherently comprises a magnetic induction coil (by virtual of it potentially being a motor—see [0033])).  As in claim 15, the actuator comprises an antenna 215 and circuit that converts wireless signals to energy (as conventional--see figure 2).  As in claim 16, the actuator inherently comprises an electric motor driving a lead screw or gear (see [0033]).  As in claim 17, the tag body member and the connecting member are connected in a unitary housing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider.
Schneider does not explicitly appear to show the plunger member comprising a plunger body having a flange member extending therefrom, wherein a distal end of the flange member includes an inwardly curved portion contactable with at least one of the at least three balls to move the at least one of the at least three balls along with the plunger member from the first position in contact with the pin portion to the second position corresponding to the unlocked state (claim 3); nor does Schneider explicitly appear to show the plunger member comprising a plunger body having at least three flange members extending therefrom, wherein the at least three flange members are circumferentially spaced apart to define a corresponding at least three openings sized to receive and hold the at least three balls, wherein respective distal ends of the at least three flange member include inwardly curved portions contactable with at least one of the at least three balls to move the at least one of the at least three balls along with the plunger member from the first position in contact with the pin portion to the second position corresponding to the unlocked state (claim 4); nor does Schneider appear to explicitly show the cap including a tab member, and wherein the plunger member includes a tang member coupled to the tab member (claim 7).  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason for including the claimed flange structure(s) in the design of Schneider would be to provide sufficient means for retaining the balls in a known manner in relation to the plunger.  As best understood, virtually any change in the form or shape of the device of Schneider for accommodating the desired movement of the balls could at least be broadly be considered a tab member and tang member base on how the claims currently stand.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675